Morton, J.
Mere indulgence or delay on the part of the plaintiff towards the principal debtor in enforcing payment did not discharge the defendant. Wilson v. Foot, 11 Met. 285. Agricultural Bank v. Bishop, 6 Gray, 317. Allen v. Brown, 124 Mass. 77. Wilson v. Powers, 130 Mass. 127. Haydenville Savings Bank v. Parsons, 138 Mass. 53. To discharge the defendant there must have been a valid agreement between the plaintiff and the debtor to extend the time or vary the .contract, or the defendant must have been led by the representations of the plaintiff to change his situation, either, for instance, by surrendering security or forbearing to take security, or otherwise to his loss. Wilson v. Foot, Agricultural Bank v. Bishop, Allen v. Brown, and Wilson v. Powers, ubi supra. Harris v. Brooks, 21 Pick. 195. Carpenter v. King, 9 Met. 511.
The evidence falls far short of disclosing such a state of things.

Exceptions overruled.